Citation Nr: 0426798	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-08 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a compensable evaluation for the veteran's 
bilateral hearing loss disability for the period prior to 
February 17, 2004.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the veteran's bilateral hearing loss disability for the 
period on and after February 17, 2004.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1968 to August 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which established 
service connection for left ear hearing loss disability; 
assigned a noncompensable evaluation for that disability; and 
denied service connection for both right ear hearing loss 
disability and tinnitus.  In October 2002, the RO granted 
service connection for tinnitus; assigned a 10 percent 
evaluation for that disability; granted service connection 
for right ear hearing loss disability; and assigned a 
noncompensable evaluation for the veteran's bilateral hearing 
loss disability.  In June 2004, the RO increased the 
evaluation for the veteran's bilateral hearing loss 
disability from noncompensable to 20 percent disabling and 
effectuated the award as of February 17, 2004.  The veteran 
is represented in this appeal by the Alabama Department of 
Veterans Affairs.  

For the reasons and bases addressed below, an evaluation in 
excess of 20 percent for the veteran's bilateral hearing loss 
disability for the period on and after February 17, 2004, is 
DENIED.  

The issue of the veteran's entitlement to a compensable 
evaluation for his bilateral hearing loss disability for the 
period prior to February 17, 2004, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than Level V 
hearing in the right ear and Level VI hearing in the left ear 
during the period on and after February 17, 2004.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's bilateral hearing loss disability for the 
period on and after February 17, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.85, 4.86, Diagnostic Code 6100 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

At his August 1971 physical examination for service 
separation, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-10
35
10
LEFT
10
0
20
45
55

The report of a November 1992 VA examination for compensation 
purposes indicates that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
60
55
LEFT
25
20
65
65
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  In 
October 1995, the RO established service connection for left 
ear hearing loss disability; assigned a noncompensable 
evaluation for that disability; effectuated the award as of 
August 20, 1992; and denied service connection for right ear 
hearing loss disability.  

The report of an October 2001 VA examination for compensation 
purposes indicates that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
70
70
LEFT
20
25
65
75
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear. In 
October 2002, the RO granted service connection for right ear 
hearing loss disability and assigned a noncompensable 
evaluation for the veteran's bilateral hearing loss 
disability.  

In June 2004, the RO increased the evaluation for the 
veteran's bilateral hearing loss disability from 
noncompensable to 20 percent disabling and effectuated the 
award as of February 17, 2004.  


II.  Evaluation for Period on and after February 17, 2004

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the rating schedule are intended to 
make allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2003).  When the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the auditory acuity level 
will be elevated to the next higher level for each affected 
ear.  38 C.F.R. § 4.86(b) (2003).  

At a February 17, 2004 VA examination for compensation 
purposes, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
70
70
70
LEFT

25
70
80
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  

In a July 2004 written statement, the veteran advanced that 
his bilateral hearing loss disability merited assignment of 
at least an 80 percent evaluation.  He clarified that he 
experienced significant hearing loss which rendered it nearly 
impossible to carry on a normal conversation and caused him 
to speak too loudly.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The report of 
the February 17, 2004 VA examination for compensation 
purposes conveys that the veteran exhibited bilateral pure 
tone thresholds of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Therefore, the provisions of 
38 C.F.R. § 4.86(b) are for application.  Upon application of 
the most favorable criteria, the veteran has Level V hearing 
in the right ear and Level VI hearing in the left ear.  There 
are no subsequent audiological findings of record.  

The veteran's bilateral sensorineural hearing loss disability 
has been objectively shown to be manifested by no more than 
Level V hearing in the right ear and Level VI hearing in the 
left ear during the period on and after February 17, 2004.  
The veteran advances on appeal that the current clinical 
findings merit assignment of an evaluation in excess of 20 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board finds the results of specific testing conducted by 
skilled individuals to be more probative than the lay 
opinions.  The clinical findings fall directly within the 
criteria for a 20 percent evaluation under the provisions of 
38 C.F.R. §§ 4.85, 4.86(b), Diagnostic Code 6100 (2003).  
Therefore, the Board concludes that an evaluation in excess 
of 20 percent is not warranted for the veteran's bilateral 
hearing loss disability for the period on and after February 
17, 2004.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
November 2003, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  As the VCAA notice 
was provided to the veteran prior to the RO decision 
assigning a 20 percent evaluation for his bilateral hearing 
loss disability, the timing of the notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini.  

In reviewing the issue of the veteran's entitlement to an 
evaluation in excess of 20 percent for his bilateral hearing 
loss disability for the period on and after February 17, 
2004, the Board observes that the VA has secured or attempted 
to secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran has been afforded a VA examination for compensation 
purposes.  The examination report is of record.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to the VA 
notice.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


ORDER

An evaluation in excess of 20 percent for the veteran's 
bilateral hearing loss disability for the period on and after 
February 17, 2004, is denied.  


REMAND

A December 2002 VA audiological evaluation conveys that the 
veteran was seen for his annual audiological testing.  The VA 
audiologist commented that while the testing "results were 
not significantly different from the audiological evaluation 
done on 10/23/01, discrimination is down slightly, but 
overall there is no change."  The actual December 2001 
audiological testing results are not of record.  The VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to the veteran's treatment between August 
20, 2002 and February 16, 2004, including 
the December 2002 audiometric testing 
results and which is not already of 
record, be forwarded for incorporation 
into the record.  

2.  The RO should then readjudicate the 
veteran's entitlement to a compensable 
evaluation for his bilateral hearing loss 
disability for the period prior to 
February 17, 2004.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



